Citation Nr: 1014749	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-31 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the Veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from March 20, 2003, to 
December 9, 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 determination by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In June 2008, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.  During the 
hearing, the Veteran submitted additional evidence along with 
a waiver of initial RO consideration.


FINDINGS OF FACT

1.  The Veteran first entered on active duty after June 30, 
1985.

2.  The Veteran served at least 30 months of his three year 
obligation, and was discharged honorably as a conscientious 
objector.

3.  Resolving any doubt in the Veteran's favor, his discharge 
as a conscientious objector was accomplished for the 
convenience of the Government.


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code, have been 
met.  38 U.S.C.A. §§ 3011, 5107(b) (West 2002); 38 C.F.R. § 
21.7042 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) enhanced VA's duty 
to notify and assist claimants in substantiating their claims 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The 
Board notes, however, that there are instances in which the 
VCAA was found to be inapplicable to claims for benefits 
administered outside of 38 U.S.C.A. Chapter 51.  See Barger 
v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Chapter 51, Title 38, United States Code (i.e., the 
laws changed by VCAA)).  In this case, the Veteran is seeking 
benefits under Chapter 30.  As the claim is being granted, 
any question as to the adequacy of notice is now moot.

To establish eligibility for education benefits under Chapter 
30, an individual must have first entered on active duty as a 
member of the armed forces after June 30, 1985.  38 U.S.C.A. 
§ 3011(a)(1)(A) (West 2002); 38 C.F.R. § 21.7042(a)(1) 
(2008).  In the case of an individual whose obligated period 
of active duty is three years or more, that individual also 
must have served an obligated period of active duty of at 
least three years of continuous active duty.  38 U.S.C.A. § 
3011(a)(1)(A)(1) (West 2002) as amended by Veterans Benefits 
and Health Care Improvement Act of 2000, Pub. L. No. 106-419, 
§ 103, 114 Stat. 1822, 1825 (2000).

In this case, the evidence indicates that the Veteran first 
entered on active duty in March 2003.  Therefore, he has 
satisfied the first prong of 38 U.S.C.A. § 3011.  

An Enlistment/Reenlistment Document of the Armed Forces of 
the United States indicates that the Veteran enlisted in the 
Army for not less than 3 years.  However, the Veteran's DD 
Form 214 (Certificate of Release or Discharge from Active 
Duty) shows that he did not serve his obligated period of 
active duty.  Rather, he was discharged in December 2005.  He 
served 32 months and 20 days of a three-year enlistment.  
Thus, the Veteran has failed to satisfy the second prong of 
38 U.S.C.A. § 3011.  
That notwithstanding, an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provisions, may 
be entitled if he was discharged or released from active duty 
early for a service-connected disability, a preexisting 
medical condition not characterized as a disability, 
hardship, convenience of the Government after serving 30 
months of a three-year enlistment or 20 months of a less than 
three-year enlistment, involuntarily for convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct, 
but which interfered with his performance of duty.  38 
U.S.C.A. § 3011(a)(1)(B) (West 2002) as amended by Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No. 
106-419, § 103, 114 Stat. 1822, 1825 (2000). 

Here, the Veteran's DD Form 214 reflects that he was 
honorably discharged from service as a "Conscientious 
Objector" and the separation reason was listed as "KCM," 
which stands for conscientious objector.  The Veteran 
contends that his discharge as a conscientious objector was 
done for the convenience of the Government, and thus he is 
eligible for educational assistance benefits under Chapter 
30, Title 38, United States Code, as.  

In support of his claim, the Veteran submitted copies of Army 
regulations, and a March 2005 memorandum that showed that his 
conscientious objector application was being considered.  
That memorandum also noted that the conscientious objector 
application of fellow service member, V.L., was being 
considered.    

Also of record is a Certificate of Eligibility dated in 
December 2006, certifying that fellow service member, V.L., 
is entitled to receive VA educational benefits under the 
Montgomery GI Bill.

According to Army Regulation 600-43, persons determined to 
meet the criteria for 1-0 classification normally will be 
discharged for the "convenience of the Government."  See AR 
600-43.

A Class 1-0 conscientious objector is one who by reason of 
conscientious objection, sincerely objects to both combatant 
and non-combatant participation in military service.  
32 C.F.R. § 1636.4

On the other hand, a Class 1-0-A conscientious objector who 
is defined as one who by reason of conscientious objection, 
sincerely opposes participation as a combatant training and 
service.  32 C.F.R. § 1636.3.  However, such individual is 
assigned to non-combat duty within the military.

Thus, the dispositive issues in this case are whether the 
Veteran was a Class 1-0 conscientious objector, and if so, 
whether he was discharged for the convenience of the 
Government.

Review of the record shows that the Veteran was honorably 
discharged in December 2005 as a conscientious objector.  
There is no indication that he participated in noncombatant 
activities until the end of his obligation.  Thus, the record 
suggests that he was a Class 1-0 conscientious objector.  As 
noted, AR 600-43 provides that Class 1-0 conscientious 
objectors are normally discharged for the convenience of the 
Government.  

Since the Veteran served at least 30 months of his three year 
obligation and the record suggests that his honorable 
discharge as a conscientious objector was done for the 
convenience of the Government, the Board finds that, 
resolving any doubt in 









	(CONTINUED ON NEXT PAGE)

the Veteran's favor, he is eligible for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code. 

	

ORDER

Eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code, is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


